                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 ALEXANDER GRINIS, MICHAEL
 GORDON, and ANGEL SOLIZ, on behalf of
 themselves and those similarly situated,

                Petitioners,
                                                           Civil Action No. 20-cv-10738-GAO
 v.

 STEPHEN SPAULDING, Warden of Federal
 Medical Center Devens, and MICHAEL
 CARVAJAL, Director of the Federal Bureau
 of Prisons, in their official capacities,

                Respondents.

       RESPONDENTS’ SECOND NOTICE OF SUPPLEMENTAL AUTHORITY

       Respondents in the above-captioned action respectfully submit the following supplemental

persuasive authority for this Court’s consideration of the pending motions now before this Court:

       1.      Wragg, et al. v. Ortiz, et al., May 5, 2020), Civil No. 20-5496 (RMB), Opinion,
               ECF No. 40, (D. NJ May 27, 2020), attached hereto.

       In Wragg, the petitioners filed a “Complaint-Class Action for Declaratory and Injunctive

Relief and Petition for Writ of Habeas Corpus” claiming violation of the Eighth Amendment and

seeking release of hundreds of inmates to allow for social distancing and protection against

COVID-19. Wragg, D. 40 at 2-3.

       In denying petitioners’ request for injunctive relief, and granting respondents’ motion to

dismiss, the court analyzed the same issues now pending before this Court. In finding that it lacked

jurisdiction to consider petitioners’ conditions of confinement claims brought pursuant to 28

U.S.C. § 2241, the court noted that the Supreme Court has not recognized petitioners’ claim as

cognizable, Wragg, D. 40 at 54, and further opined, “[t]his Court does not find this case to be that
‘extraordinary case’ where it should expand habeas jurisdiction, more extraordinary than even

Abbasi, where the Supreme Court did not see fit to extend habeas jurisdiction over a conditions of

confinement claim involving outright alleged physical abuse of prisoners who were not serving a

sentence upon conviction of a crime.” Id., at 54 (citing Ziglar v. Abbasi, 137 S. Ct. 1843, 1863

(2017)). Furthermore, even assuming jurisdiction to consider petitioners’ claims existed, the court

found that habeas relief was lacking where petitioners had other avenues available for immediate

relief, such as a request for home confinement under the CARES Act and compassionate release

under 18 U.S.C. § 3582(c)(1)(A), and exceptional circumstances to grant habeas relief were not

present. Id. at 55.

       The Wragg court opined, as this Court has held, that petitioners failed to present a

likelihood of success on the merits of their Eighth Amendment claim. Indeed, no deliberate

indifference exists in light of the Bureau of Prison’s nationwide action plan to combat COVID-19,

and the steps taken within the institution itself. Wragg, D. 40 at 61. In addressing the same claims

as those made by Petitioners in this case – physical distancing is not possible in a prison

environment – the court found “[t]hat physical distancing is not possible in a prison setting … does

not an Eighth Amendment claim make…” Id. at 65.

       Finally, in denying class certification, the court found that petitioners failed to meet the

requirement for commonality required by Fed. R. Civ. P. 23(a), because the court would be

required to undertake “an intensive, multi-step, individualized inquiry as to whether each prisoner

met criteria for conditional release.” Wragg, D. 40 at 81. The court further found that, like the

Petitioners sub judice, the Wragg petitioners failed to meet the predominance requirement of Rule

23(b)(1), because although the issue of whether allegedly harmful prison procedures was common

to all putative class members, the respondents’ treatment of individual class members was not. Id.



                                                 2
at 87. The court also found that a class action was not a “superior method” by which to adjudicate

the controversy, and the individuals’ petitions should be processed and evaluated as they were

received, rather than requiring petitioners to wait for a class-wide resolution. Id. at 88-89.

       For these reasons, and for those argued previously before this Court, Respondents

supplement their Omnibus Response (ECF No. 32), and ask this Court to deny the Petition for Writ

of Habeas Corpus, deny class certification in this case, and deny Petitioners’ motion for

reconsideration of this Court’s Order denying their motions for temporary restraining order,

injunctive relief and declaratory judgment.



                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                       By:    /s/ Eve A. Piemonte
                                              Eve A. Piemonte
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John J. Moakley U.S. Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3369
Dated: May 27, 2020                           Eve.Piemonte@usdoj.gov




                                                  3
